DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant presented no arguments/ remarks, in the response dated 3/25/2022, concerning the priority of the claims.  A such, Examiner is maintaining the prior assigned priority date (from the office action dated 9/27/2021): claim(s) 1-5, 8-10, 12 is/are awarded a priority date of March 4, 2011; claim(s) 6-7, 11 is/are awarded a priority date of June 23, 2011.
Applicant’s amendments/ amendments, dated 3/25/2022, have overcome the:
Rejection of claim(s) 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness.
Rejection of claim(s) 1-2, 8 under pre-AIA  35 U.S.C. 102(b) based on Boekstegers et al. (US 2007/0005127 A1 – as previously cited).
Rejection of claim(s) 6-7 under pre-AIA  35 U.S.C. 103(a) based on Boekstegers et al. (US 2007/0005127 A1 – as previously cited) and Phelps et al. (US 2001/0053932 A1 – as previously cited)
Therefore, the aforementioned rejection(s) has/ have been withdrawn.  
It should be noted, in Applicant’s arguments, dated 3/25/2022, Applicant stated support for the amendments to claim(s) 1 and 8 (specifically for the second portion being folded within the first portion) could be found in paragraphs [0371-0378] of the specifications, however, the specifications only goes up to paragraph [0374].  Regardless, Examiner has found support for the aforementioned claim clause within paragraph [0370] within the specifications.
Applicant's arguments, with respect to the rejection of claim(s) 1-5, 8-12 under pre-AIA  35 U.S.C. 102(b) based on Paul, JR. et al. (US 2009/0264991 A1 – as previously cited), filed 3/25/2022, have been fully considered but they are not persuasive.  Applicant argues: 
The device, as disclosed by Paul, Jr et al., can not be considered a t-tube stent as it is just a three connected hoop members.  Examiner disagrees with this argument.  Applicant has not claimed any structure (strut configurations/ number of hoops/ connections between hoops or struts) that prevents the device, as disclosed by Paul, Jr et al., from being considered a T-tube stent.  The device, as disclosed by Paul, Jr et al., is capable of assuming a t-shape, as the angle A can accommodate any bifurcation angle (paragraphs [0033, 0036, 0066]) and the device, as disclosed by Paul, Jr et al., is considered a stent as it supports a vessel.
The folding branch hoop member 54, 254, which Examiner is considering to be the second cylindrical portion/ second radially expanding portion, is simply compressed while in the delivery system it is not folded within any remaining portion of the device.  Examiner disagrees with this argument.  It appears Applicant and Examiner are interpreting “folded in” in different manners – the branch hoop member 54, 254, as disclosed by Paul, Jr et al., is folded so that it is within the space/ obstructs the luminal shape/ is contained within the cylindrical shape defined by the first cylindrical portion/ first radially-expanding portion (section of stent within primary vessel 102), and as such is considered folded therein by Examiner.  
The aforementioned rejection is maintained.
Information Disclosure Statement
The information disclosure statement filed 3/25/ fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the folded in state (within claim 1 and claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 8 is/are objected to because of the following informalities:  
Claim 1 is missing a period at the end.
Within claim 3, line 1: “the stent” should be –the T-tube stent-- to maintain consistent claim terminology throughout the claims.
Within claim 8, line 11: “the first cylindrical portion” should be –the first radially-expanding cylindrical portion-- to maintain consistent claim terminology throughout the claims.
A comma is missing within claim 8, line 11 after “portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 4-5: Applicant claims, “the wall of the left atrium”; there is insufficient antecedent basis for “the wall” or “the left atrium”.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be rewritten as --a wall of a left atrium of the patient--.  Claim(s) 2-7, which depend from claim 1, inherit all the problems associated with claim 1.
Claim 2 recites the limitation "the struts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 5, liens 1-2: Applicant claims, “the one way restrictive valve according to claim 4, further comprising […]”; Applicant is redefining the scope of the claims by amending the preamble to only be concerned with the valve, it is thus unclear, and therefore indefinite, if Applicant is trying to just claim the valve or the valve in combination with the stent.  For the purposes of examination Examiner is assuming the aforementioned claim clause should be rewritten as --The according to claim 4, wherein the one way restrictive valve comprises […]--.
Claim 7 recites the limitation "the shorter portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 8, lines 4-5: Applicant claims, “the wall of the left atrium”; there is insufficient antecedent basis for “the wall” or “the left atrium”.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be rewritten as --a wall of a left atrium of the patient--.  Claim(s) 9-12, which depend from claim 8, inherit all the problems associated with claim 8.
Claim 8 recites the limitation "the second cylindrical portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 8, lines 7-9: Applicant claims, “a second profile where the second radially-expanding portion deploys from its retracted position within the  first radially-expanding portion”; the aforementioned is a method of use claim requirement, as such, it is unclear, and therefore indefinite, if Applicant is trying to claim the product or the method of using the product.
Within claim 8, line 8: Applicant claims, “its [the second radially-expanding portion] retracted position”; it is unclear, and therefore indefinite, if this is the same or different from the first profile/ folded position (within claim 8, lines 6-7).
Within claim 8, line 18: Applicant claims, “an opening”; it is unclear, and therefore indefinite, if this is the same as or different from the orifice (within claim 8, line 4).
Claim 9 recites the limitation "the longer or shorter portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5, 8-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paul, JR. et al. (US 2009/0264991 A1 – as previously cited).
	With respect to claim 1:
	Paul, JR. et al. discloses a T-tube stent (as the stent can match the natural bifurcation which can be at any angle) (paragraphs [0033, 0036, 0066]), as can be seen in fig. 3, for use in a patient comprising:
A first cylindrical portion (section of stent within primary vessel 102) for placement (capable of) in a coronary sinus of a patient (paragraphs [0030, 0052]);
A second cylindrical portion (section of stent within branch vessel 14) for placement (capable of) in an orifice made in a wall of a left atrium, wherein a proximal end (at the bends within flexible connecting struts 60, 62) of the second cylindrical portion (section of stent within branch vessel 14) joins the first cylindrical portion (section of stent within primary vessel 102) along it’s tubular surface (paragraphs [0030, 0052]);
Wherein the T-tube stent has a delivery profile, as can be seen in figs. 1B, 5A, where the second cylindrical portion (section of stent within branch vessel 14) is folded within (is within the space/ obstructs the luminal shape/ is contained within the cylindrical shape defined by the section of stent within primary vessel 102) the first cylindrical portion (section of stent within primary vessel 102), and a deployed profile, as can be seen in figs. 1A, 2A, 3, where the second cylindrical portion extends beyond the first cylindrical portion (section of stent within primary vessel 102) in a direction perpendicular (as the stent can match the natural bifurcation which can be at any angle) to an axis of the first cylindrical portion (section of stent within primary vessel 102) (paragraphs [0033, 0036, 0066]).
With respect to claim 2:
Wherein the struts (struts within the hoops/ straight strut portions 22) are made from nitinol (paragraph [0065]).
With respect to claim 3:
Wherein the stent further comprises at least two features (three radiopaque markers 229 are shown within fig. 3) with properties selected from the group consisting of radiographic properties (radiopaque markers) (paragraph [0054]).
With respect to claim 4:
Further comprising a one way restrictive valve (leaflets 285) attached to the second cylindrical portion (section of stent within branch vessel 14), wherein the one way restrictive valve (leaflets 285) is oriented to (is capable of) allow blood flow only from the left atrium into the coronary sinus (paragraphs {0063, 0075]).
With respect to claim 5:
Herein the one way restrictive valve (leaflets 285) comprises a multi-part flap (each of the leaflets, of which there are at least 2, is a part) made from animal (allograft/ autologous – but must be animal to have a bladder/ stomach from which the tissue is harvested) pericardium (pericardium) attached to a distal portion (closer to the free end) of the second cylindrical portion (section of stent within branch vessel 14) (paragraphs {0063, 0075]).
With respect to claim 8:
Paul, JR. et al. discloses a stent, as can be seen in fig. 3, for use in a patient comprising:
A first radially expanding portion (section of stent within primary vessel 102) adapted for (capable of) placement in a coronary sinus of the patient (paragraph [0060]); and
A second radially expanding portion (section of stent within branch vessel 14) for placement in (capable of) an orifice made in a wall of a left atrium (paragraph [0060]);
Wherein the second radially-expanding portion (section of stent within branch vessel 14) has a first profile, as can be seen in figs. 1B, 5A, where the second radially expanding portion (section of stent within branch vessel 14) is folded within (is within the space/ obstructs the luminal shape/ is contained within the cylindrical shape defined by the section of stent within primary vessel 102) the first radially-expanding portion (section of stent within primary vessel 102), and a second profile, as can be seen in figs. 1A, 2A, 3 where the second radially-expanding portion (section of stent within branch vessel 14) is deployed from it folded position within the first radially expanding portion (section of stent within primary vessel 102), and wherein in its second profile, the second radially-expanding portion (section of stent within branch vessel 14) extends beyond the first radially-expanding portion (section of stent within primary vessel 102) in a direction perpendicular (as the stent can match the natural bifurcation which can be at any angle) to an axis of the first radially-expanding cylindrical portion (section of stent within primary vessel 102) (paragraphs [0033, 0036, 0066]),
Wherein the fist radially-expanding portion (section of stent within primary vessel 102) is adapted to (capable of) bear against a wall of the coronary sinus and wherein the second radially-expanding portion (section of stent within branch vessel 14) is adapted to (capable of) form the orifice between the left atrium and the coronary sinus.
With respect to claim 9:
Wherein the first radially expanding portion (section of stent within primary vessel 102) or the short portion (section of stent within branch vessel 14) comprises radiopaque or echogenic features (radiopaque markers) (paragraph [0054]).
With respect to claim 10:
Wherein the second radially-expanding portion (section of stent within branch vessel 14) is formed from a plurality of struts (struts within the hoops/ straight strut portions 22) and intersection (bends within the hoops/ bends 224) joining the struts (struts within the hoops/ straight strut portions 22) (paragraphs [0033, 0037, 0052, 0054]), and further comprising a one way restrictive valve (leaflets 285) attached to a distal portion (closer to the free end) of the second radially-expanding portion (section of stent within branch vessel 14) (paragraphs [0063, 0075]), the one way restrictive valve (leaflets 285) attached and oriented to allow (capable of) blood to flow only one way, from the left atrium into the coronary sinus.
With respect to claim 11:
Wherein the one way restrictive valve (leaflets 285) is attached and oriented so that blood (is capable of) flowing from the left atrium into the coronary sinus when a pressure difference across the one way restrictive valve (leaflets 285) reaches at least 1-10 mm Hg (the leaflets move in response to changes is pressure; specifically, the valve will return to an open position in response to a change (increase) in pressure differential across the valve – this change (increase) would be inclusive of at least 1 mm Hg) (paragraph [0061]).
With respect to claim 12:
Wherein the second radially-expanding portion (section of stent within branch vessel 14) is more flexible than the first radially-expanding portion (section of stent within primary vessel 102) (the flexible connecting member 262, 263, which make up a significant portion of the stent within branch vessel 14, allow the stent within branch vessel 14 to be oriented in any angular direction; Examiner is therefore considering the stent within branch vessel 14 to be more flexible, due to the increased angular position options, than the section of stent within primary vessel 102 which is generally longitudinally aligned).
Claim(s) 1-2, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brucker et al. (US 6695877 B2).
With respect to claim 1:
Brucker et al. discloses a T-tube stent for use in a patient, as can be seen in figs. 6-7 (column 7, lines 16-52), comprising:
a first cylindrical portion (first portion 12) for placement (capable of) in a coronary sinus of a patient (column 7, lines 16-52); and
a second cylindrical portion (second portion 14) for placement (capable of) in an orifice made in the wall of the left atrium, wherein a proximal end of the of the second cylindrical portion (second portion 14) joins the first cylindrical portion (first portion 12) along its tubular surface (column 7, lines 16-52),
wherein the T-tube stent has a delivery profile where the second cylindrical portion (second portion 14) is folded within the first cylindrical portion (first portion 12) (column 7, lines 31-52), and a deployed profile where the second cylindrical portion (second portion 14) extends beyond the first cylindrical portion (first portion 12) in a direction perpendicular to an axis of the first cylindrical portion (first portion 12), as can be seen in figs. 1, 5, 7 (column 7, lines 31-52).
With respect to claim 2:
Wherein the cylindrical portions (first and second portion 14) are made from a metal selected from the group consisting of shape memory alloys, nitinol (column 8, line 61-column 9, line 10), stainless steel and MP35.
With respect to claim 8:
Brucker et al. discloses a stent for use in a patient, as can be seen in figs. 6-7 (column 7, lines 16-52), comprising:
a first radially-expanding portion (first portion 12) adapted for placement (capable of) in a coronary sinus of a patient (column 7, lines 16-52); and
a second radially-expanding shorter portion (second portion 14) for placement (capable of) in an orifice made in the wall of the left atrium (column 7, lines 16-52),
wherein the second radially expanding portion (second portion 14) has a first profile where the second cylindrical portion (second portion 14) is folded within the first radially expanding portion (first portion 12) (column 7, lines 31-52), and a second profile where the second expanding portion (second portion 14) deploys from its retracted position within the first radially expanding portion (first portion 12), and wherein in its second profile (column 7, lines 31-52), the second radially expanding portion (second portion 14) extends beyond the first radially expanding portion (first portion 12) in a direction perpendicular to an axis of the first cylindrical portion (first portion 12), as can be seen in figs. 1, 5, 7 (column 7, lines 31-52),  
wherein the first radially-expanding portion (first portion 12) is adapted (is capable of) to bear against a wall of the coronary sinus and wherein the second radially-expanding portion (second portion 14) is adapted (is capable of) to form an opening between the left atrium and the coronary sinus of the patient.
With respect to claim 1:
Brucker et al. discloses a T-tube stent for use in a patient, as can be seen in figs. 6-7 (column 7, lines 16-52), comprising:
a first cylindrical portion (first portion 12) for placement (capable of) in a coronary sinus of a patient (column 7, lines 16-52); and
a second cylindrical portion (second portion 14) for placement (capable of) in an orifice made in the wall of the left atrium, wherein a proximal end of the of the second cylindrical portion (second portion 14) joins the first cylindrical portion (first portion 12) along its tubular surface (column 7, lines 16-52),
wherein the T-tube stent has a delivery profile where the second cylindrical portion (second portion 14) is folded within the first cylindrical portion (first portion 12) (column 7, lines 31-52), and a deployed profile where the second cylindrical portion (second portion 14) extends beyond the first cylindrical portion (first portion 12) in a direction perpendicular to an axis of the first cylindrical portion (first portion 12) (column 7, lines 31-52).
Allowable Subject Matter
Claim(s) 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774